Title: To Thomas Jefferson from Albert Gallatin, 9 February 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Feby. 9th. 1802
          
          From the present situation of Mr Duane’s account, as stated in the enclosed, and considering that the stamp act will most probably be repealed, leaving on our hands a large quantity of Surplus useless paper; it seems that it would be unjustifiable to extend the contract beyond the 400 thd. sheets already engaged, and that the advance which he may claim in relation to his existing contract does not amount to 500 dollars. He has delivered to the amount of 2,275 dollars & has received 3,545; so that we are still 1,270 dollars in advance to him.
          How he can be relieved I know not; but you will see that the mode suggested, and which, under an impression that he had yet 2000 dollars to receive and had delivered paper to the amount heretofore advanced, had appeared eligible, is impracticable—
          Respectfully Your obedt Servt.
          
            Albert Gallatin
          
        